[English language version]

Exhibit 10.32
AMENDMENT OF EMPLOYMENT AGREEMENT


By this amendment Amil Assistência Médica Internacional S.A., with its head
offices in the City of São Paulo, State of São Paulo, at Rua Colômbia, Nº 322,
Jardim América, Zip Code 01438-000, enrolled in the National Register of Legal
Entities (C.N.P.J.) under no. 29.309.127/0001-79, by its undersigned legal
representative (hereinafter, “COMPANY”), on the one part; and Edson de Godoy
Bueno, Brazilian, doctor and businessman, resident and domiciled at São
Paulo/SP, resident and domiciled in the city of São Paulo, state of São Paulo,
with offices at Av. Brigadeiro Faria Lima 2.277, suite 202, Jardim Paulistano,
Postal Code 01452-000 (hereinafter, “EXECUTIVE”), on the other part, both
parties being jointly referred to as the “Parties”, agree to enter into this
Amendment of Employment Agreement, which shall be governed by the following
clauses and conditions:


BACKGROUND


EXECUTIVE is a founding shareholder of the COMPANY and, as its controlling
shareholder, made the transactions contemplated by the terms of that certain
Share Purchase Agreement (“SPA”), dated October 5th, 2012 by and among
EXECUTIVE, UnitedHealth Group Incorporated (“UnitedHealth Group”), Amil
Participações S.A. (“Amil”), and certain other parties, pursuant to which
EXECUTIVE has agreed to sell a controlling interest in Amil to an indirect
wholly owned subsidiary of UnitedHealth;


After closing of the SPA dated October 5th, 2012, EXECUTIVE will not be a
controlling shareholder of Amil and therefore of the COMPANY;


Despite being a shareholder of Amil, the EXECUTIVE executed the employment
agreement on August 1, 2007 (“Hiring Date”), currently suspended due to the
appointment of the EXECUTIVE as officer;


The Parties agree the maintenance of the suspension of the employment agreement
between the EXECUTIVE and the COMPANY, period when all liabilities and
obligations foresee in Corporate Law (“LSA”) should be observed by the
EXECUTIVE;


THEREFORE, the Parties resolve to execute this Amendment of Employment Agreement
(“AGREEMENT”), to be governed by the following terms and conditions that will be
in force after the termination or end of EXECUTIVE's term of office:


1.    TERM OF THE CONTRACT


1.1.    This CONTRACT between the EXECUTIVE and the COMPANY will begin as of
November 1, 2012 (the “Commencement Date”). The AGREEMENT shall be for an
indefinite term, in accordance with the applicable Brazilian Labor Law.


2.    DUTIES



- 1 -

--------------------------------------------------------------------------------

[English language version]

2.1.    EXECUTIVE shall perform the duties inherent to the position of Chief
Executive Officer (“CEO”) of the COMPANY, and shall carry out any and all
activities consistent with his position, that the COMPANY and/or its affiliates
or subsidiaries or any other the company of the same economic group, in Brazil
or abroad, may assign to him, whether in writing or orally, pursuant to the
principles, internal guidelines and policies, reasonable and periodically
established by the COMPANY.


3.    EMPLOYMENT CONTRACT CONDITIONS


3.1.    EXECUTIVE agrees that the COMPANY may assign this AGREEMENT to any of
the COMPANY's affiliated or subsidiary companies, or to other companies of the
same economic group, in Brazil or abroad.


3.2.    EXECUTIVE shall perform the duties subject to this AGREEMENT at
COMPANY's premises, located at the address mentioned above. EXECUTIVE is aware
that the COMPANY is an international company having offices globally and because
of the nature of your duties, the COMPANY may require to the EXECUTIVE to visit
and/or work at such other locations, including the premises of the COMPANY's
clients/customers, or at Medical Clinic/Practice as the COMPANY considers
necessary for the proper performance of EXECUTIVE's duties. In this sense, the
EXECUTIVE undertakes to travel or to be allocated to any of the COMPANY's
subsidiaries or affiliates, or to other companies of the same economic group, in
Brazil or abroad, at the sole discretion of the COMPANY, provided that this does
not imply a change of EXECUTIVE domicile, according article 469, paragraph 1, of
Consolidation Labor Laws (“CLT”). In the case of transfer of the EXECUTIVE to
another city and/or country that requires the change of his home address, the
parties should negotiate in good faith the terms of such transfer.


3.3.    EXECUTIVE agrees that, if he has temporarily no activities to perform
within the limits of his position, it is expressly agreed that COMPANY may, at
its sole discretion, transfer EXECUTIVE for the period such conditions last, to
any other function, in accordance with EXECUTIVE's technical field of expertise.


3.4.    EXECUTIVE will be held liable for the damages and/or losses caused to
the COMPANY, provided that said damages and/or losses result from fraudulent
intent, negligence, unskillfulness or misconduct, authorizing henceforth, the
respective deduction from his compensation, in the full amount or by
installments, according to the COMPANY's criterion, according to the article
462, of CLT.


3.5.    Since EXECUTIVE will hold position of trust in the COMPANY, according to
article 62, II, of CLT, the EXECUTIVE shall carry out his activities without any
business hours entailment, neither with work day control, and no right to
receive overtime.


3.6.    COMPANY applies local law with regard to entitlements to sick pay and
requirements in respect of notification of absence. When and if EXECUTIVE is
absent from work for any reason, the EXECUTIVE shall notify the COMPANY of the
reason for the absence as soon as

- 2 -

--------------------------------------------------------------------------------

[English language version]

possible. Further details regarding sickness leave can be found in the COMPANY's
Sickness Absence Policy, made available in the COMPANY's Human Resource
Department.


4.    COMPENSATION


4.1.    In consideration for the services referred to in this AGREEMENT,
EXECUTIVE shall receive a monthly gross salary of R$ R$ 130,059.17 (one hundred
and thirty thousand and fifty-nine reais and seventeen cents), besides the
Christmas bonus, vacation bonus and FGTS in accordance with clauses 5.2, 5.3 and
5.4. This amount includes the compensation for any service provided to
subsidiaries and affiliates of UnitedHealth Group and any other companies of the
same economic group of the COMPANY, in Brazil or abroad.


4.2.    Salary adjustment shall comply with the COMPANY's policies and
Collective Bargaining Agreement in force and applicable to the EXECUTIVE. Salary
may also be increased due to merit or promotion at the COMPANY's discretion
without affecting the other terms of this AGREEMENT.


4.3.    Any and all taxes and social security contributions shall be paid as per
the applicable tax legislation. COMPANY shall make proper withholding on income
tax, social security contributions and similar assessments out of EXECUTIVE's
compensation, pursuant to applicable laws and regulations.


5.    ADDITIONAL BENEFITS


5.1.    EXECUTIVE shall be entitled to the benefits' package defined by the
COMPANY in accordance with its internal policy. No detrimental change to the
EXECUTIVE in relation to the reduction or cancellation of benefits will be
valid, in accordance with the article 468 of CLT.


5.1.1.    In the event of termination of this AGREEMENT without cause by the
COMPANY, the EXECUTIVE will be entitled to continue under the same medical
assistance plan of the COMPANY (which is currently provided to the EXECUTIVE
free of costs), exempt from compliance with any grace period and for indefinite
period, provided that the EXECUTIVE begins to pay for the respective costs.


5.2.    EXECUTIVE shall be entitled to a 30-day remunerated vacation period
every twelve (12) months, from the Commencement Date. An additional payment
equivalent to 1/3 of the EXECUTIVE's vacation pay shall be paid to the
EXECUTIVE, in accordance with Brazilian law.


5.2.1.    All vacation scheduling should be arranged to ensure smooth business
operation, and prior approval by the COMPANY is required prior to any vacation
being scheduling or changed.


5.3.    EXECUTIVE shall receive his 13th salary (Christmas Bonus) in two (2)
equal payments, the first until November and the second in December of each year
of employment,

- 3 -

--------------------------------------------------------------------------------

[English language version]

in accordance with Brazilian law.


5.4.    EXECUTIVE shall be entitled to the Unemployment Guarantee Fund (“FGTS”)
system, in accordance with Brazilian law.


6.    REIMBURSEMENT OF EXPENSES


6.1.    EXECUTIVE shall be reimbursed for all reasonable expenses he incurs in
performing his professional duties or in promoting COMPANY's interests, in
accordance with the COMPANY's internal policy, and with prior approval of the
COMPANY.


7.    CONFIDENTIALLY, NON-COMPETITION AND NON-SOLICITATION


7.1.    EXECUTIVE agrees that his employment bond with COMPANY is based on a
relationship of trust and confidence between the parties regarding any and all
confidential information obtained by the EXECUTIVE in the performance of his
activities related to this AGREEMENT. Such information includes, but is not
limited to, all data, experience, general medical information or the patients,
computer data bases and software, data surveys, customer lists, reports, trade
secrets, confidential know-how, administrative, sales plans, production,
business and financial knowledge pertaining to the internal organization of
COMPANY and UnitedHealth Group, their employees or their affiliates,
subsidiaries or any other company belonging to COMPANY's economic group, in
Brazil or abroad, reports, client list, inventions, designs, improvements,
software, drawings and other intellectual property rights, trade secrets,
manufacturing and research processes, formulas, technology, business and
marketing strategies, and other related information (the “Confidential
Information”).


7.2.    In view of the relationship of trust and confidence established between
the parties, EXECUTIVE undertakes not to disclose, directly or indirectly, to
any third party, during the term of this AGREEMENT and after expiration thereof,
any Confidential Information, being such Confidential Information in tangible or
intangible form, including any materials related to COMPANY's Confidential
Information that EXECUTIVE might obtain under this AGREEMENT or somehow related
thereto, undertaking to keep such Confidential Information in strict secrecy,
except if the disclosure is required due to legal obligation or court order,
arbitration order or any government authority. If disclosure is required as set
forth above, EXECUTIVE agrees to communicate such disclosure requirement to the
COMPANY before disclosing any Confidential Information to authorities.
Therefore, EXECUTIVE also agrees to accept: (i) the restrictions in this clause
for indefinite term; and (ii) adhere to the reasonable COMPANY's confidentiality
and security of Confidential and medical information. EXECUTIVE must (i)
immediately notify the COMPANY of any suspected or actual use not authorized,
copying or disclosure of Confidential Information; and (ii) provide assistance
requested by the COMPANY in relation to any proceedings, in administrative or
judicial sphere, involving the COMPANY, subsidiaries and affiliates of
UnitedHealth Group, or any other company of the same economic group regarding
use not authorized, copying or disclosure of Confidential Information.



- 4 -

--------------------------------------------------------------------------------

[English language version]

7.3.    During the period of this AGREEMENT, and any extended period pursuant to
Section 7.6 below, EXECUTIVE obliges himself not to compete, directly or
indirectly, with the COMPANY, any subsidiaries and affiliates of UnitedHealth
Group or other companies of the same group, considering the same scope of non
competition defined by the terms of the SPA and Shareholders Agreement dated
October 26, 2012.


7.4.    During the term of this AGREEMENT, and any extended period pursuant to
Section 7.6 below, EXECUTIVE undertakes not to refer to third parties, any
person employed by the COMPANY, subsidiaries and affiliates of UnitedHealth
Group or by any company currently belonging to its economic group, considering
the same scope of non solicitation defined by the terms of the SPA and
Shareholders Agreement dated October 26, 2012.


7.5.    During this AGREEMENT, EXECUTIVE agrees that failure to comply with any
obligation established herein shall cause damages to COMPANY, subsidiaries and
affiliates of UnitedHealth Group and its quotaholders, affiliate, associated or
subsidiary, or any other company of the same economic group, in Brazil or
abroad. In the event of noncompliance with any of these obligations, EXECUTIVE
shall be subject to the penalties set forth under Brazilian law, in the
criminal, civil and labor spheres, without prejudice to payment of an indemnity
for losses and damages suffered by COMPANY or any of its quotaholders,
affiliate, associated or subsidiary, or to any other company of the same
economic group, in Brazil or abroad; and for the termination of this AGREEMENT
with cause.


7.6.    EXECUTIVE agrees that after termination of this AGREEMENT, COMPANY, by
means of a written notice within 10 (ten) days as from the termination date, may
elect to extend the disposal of clauses 7.3 and 7.4 for a minimum period of 24
months up to the maximum period of 60 months (“Restricted Period”), to be
defined by the COMPANY, notwithstanding the period set forth the SPA and
Shareholders' Agreement dated October 26, 2012. The confidentially obligation
assumed in the clause 7.2 will be perpetual after the termination of this
AGREEMENT independently to negotiation between the parties, according to the
applicable law.


7.7.    If COMPANY elects to extend these obligations, in consideration for the
extension of the non-competition and non-solicitation commitments, EXECUTIVE
shall receive an indemnity of 100% of the total annual gross remuneration
(including the average bonus paid during the last five years, Christmas bonus
and vacation pay) for each year under which the Company decides to extend such
commitments related to the Restricted Period. The payment above will be made in
two installments at the same amount, being 50% of the amount within 30 (thirty)
days as from the termination date; and 50% of the amount at middle of the
Restricted Period.


7.8.    If COMPANY, expressly, elects not to extend the non-competition and
non-solicitation commitments, no indemnity shall be owed to the EXECUTIVE.


7.9.    The Parties acknowledge that the non-competition and non-solicitation
obligations, as

- 5 -

--------------------------------------------------------------------------------

[English language version]

provided in this AGREEMENT and undertaken by the EXECUTIVE as employee, do not
conflict with the obligations assumed by the EXECUTIVE under the SPA and the
Shareholders' Agreement dated [date] as founding shareholder of the COMPANY.
Accordingly, the EXECUTIVE acknowledges that the obligations assumed under the
SPA and the Shareholders' Agreement dated [date] are independent from the
obligations assumed in this CONTRACT and that each such obligation shall be
fully and timely performed in its strict terms, in accordance with the
respective premises and requirements prescribed by law.


7.10.    EXECUTIVE agrees that failure to comply with any obligation established
after termination of this AGREEMENT and by the terms of item 7.6, shall cause
damages to COMPANY, subsidiaries and affiliates of UnitedHealth Group and its
quotaholders, affiliate, associated or subsidiary, or any other company of the
same economic group, in Brazil or abroad. In the event of noncompliance with any
of these obligations, EXECUTIVE shall be subject to the penalties set forth
under Brazilian law, in the criminal, civil and labor spheres, without prejudice
to payment of an indemnity for losses and damages suffered by COMPANY or any of
its quotaholders, affiliate, associated or subsidiary, or to any other company
of the same economic group, in Brazil or abroad.


7.11.    Besides the damages, the disclosure or use of this Confidential
Information may be considered as crime of unfair competition, pursuant to
article 195, of Law 9,279/96.


8.    INVENTIONS AND IMAGE LICENSING


8.1.    Every plan, discovery, and improvement (“Inventions”), whether subject
to patent protection or not, developed or conceived by EXECUTIVE, alone or
jointly with others, as of this date up to 1 (one) year from the term of this
AGREEMENT, shall be immediately disclosed in writing and assigned to the COMPANY
which will have ownership over such Inventions.


8.2.    EXECUTIVE also agrees, during and after the term of this AGREEMENT, to
cooperate to the extent and as requested by the COMPANY, in the filing or
defense of any claim concerning patents and trademarks, or any other process or
procedure involving trade secrets, processes, discoveries or improvements
contemplated hereby. All expenses required to this end shall be borne by the
COMPANY.


8.3.    EXECUTIVE hereby acknowledges, in an exclusive, general, permanent,
irrevocable and irreversible basis, that all intellectual property rights
(trademarks, patents, utility model patents and industrial designs), rights in
software, copyright and other intellectual property rights relating to
creations, inventions, designs, sketches, planning, strategy, development of
product, scientific, artistic or literary work, drawings, logos, music,
photographs, illustrations, marketing and publicity, texts, lectures, seminars,
classes, workshops, trainings, interviews, articles and any others that may be
created and developed by the EXECUTIVE, during the employment relationship, or
with the use of resources, data, means, materials, facilities or equipment of
the COMPANY, shall belong exclusively to the COMPANY, unless if developed
exclusively out of the workday, with the EXECUTIVE's resources and not related
to any

- 6 -

--------------------------------------------------------------------------------

[English language version]

activities of the COMPANY or any other company of the same economic group.


8.4.    COMPANY may, at its sole discretion and according to the nature of the
intellectual property rights, use; operate under any form and in any way;
reproduce in full or in part, under any form and by any technique; edit;
publish; distribute; create version or adaptation to another language; modify;
create derivative works; assign; license, in full or in part; as well as all the
faculties inherent to the full and utter exercise of intellectual property
rights in Brazil or abroad, by any mean, technology or form, in any way or
pretext.


8.5.    EXECUTIVE acknowledges that there is no limitation of the intellectual
property rights, in particular, regarding the form of exploitation, release and
reproduction systems and number of copies.


8.6.    EXECUTIVE agrees to sign any and all documents deemed necessary for the
filing and registration of intellectual property rights, in which is mandatory
the creator's signature (individual).


8.7.    EXECUTIVE shall not infringe the intellectual property rights or any
other rights of third parties in the exercise of his/her activity in the
COMPANY.


8.8.    EXECUTIVE shall immediately disclose to the COMPANY all rights of
intellectual property created, made, invented, discovered, developed or
formulated, by himself/herself or with the participation of third parties during
the term of the employment contract, under penalty of termination with cause and
subject to the obligation to indemnify the COMPANY for losses and damages.


8.9.    EXECUTIVE hereby authorizes the COMPANY to use his image and voice
within the ethical, moral and good practice principles, at any time, through
photographs, three-dimensional reproductions, drawings, vignettes, films,
videos, ads, magazines, newspapers, books, articles, classes, lectures,
internet, billboards, flyers, whether commercial or institutional. The
aforementioned authorization for use of image and voice is effective in Brazil
and abroad, without any limitation, during the term of this AGREEMENT. In
connection with image and voice reproduction produced since the Hiring Date, the
EXECUTIVE agrees to maintain the authorization to use for an indefinite term and
acknowledges that no additional payment shall be owed to him.


8.10.    The payment for the assignment and transfer of industrial property
rights, software, copyright and other intellectual property rights involving the
creation and invention, as well as for the authorization for use of image and
voice, as set forth hereto, in favor of the COMPANY, is already included in the
monthly salary to be received by EXECUTIVE pursuant to clause 4 of this
AGREEMENT.


8.11.    EXECUTIVE acknowledges that no additional payment shall be owed to him
in view of the intellectual property rights created and developed during the
employment relationship, which are owned by the COMPANY, there being nothing to
complain against the COMPANY in

- 7 -

--------------------------------------------------------------------------------

[English language version]

view of the use of such intellectual property rights.


9.    ANTI-BRIBERY AND ANTI-CORRUPTION LAWS COMPLIANCE


9.1.    EXECUTIVE agrees not to: (i) use, offer or promise to use any funds or
thing of value for any unlawful contribution, gift, entertainment, or any other
unlawful payment or expenses relating to political activity, or; (ii) make,
offer to make, or promise to make any unlawful contribution, gift, or any other
payment of money or anything of value to any foreign or domestic Government
official or employee, or to any foreign or domestic political party or campaign
or any candidate for foreign or domestic political office.


9.2.    For purpose of this clause, “Government” is defined as any domestic or
foreign government, department, agency or instrumentality, or also any political
party.


9.3.    In addition to all other legal grounds for termination of this AGREEMENT
for cause which the COMPANY may have, the Parties agree that the COMPANY may
terminate this AGREEMENT for cause if the COMPANY confirms that the EXECUTIVE
has breached this provision, or have otherwise engaged in any action or conduct
of bribery or corruption.


10.    CODE OF ETHICS AND CODE OF VALUES AND PRINCIPLES


10.1.    The Code of Ethics and Code of Values and Principles made available to
you are part of this AGREEMENT.


11.    AGREEMENT TERMINATION


11.1.    This AGREEMENT may be terminated by either party, with or without
cause, without prejudice to the provisions stipulated herein. For the purposes
of this AGREEMENT, termination with cause shall mean not only the cases set
forth in articles 482 and 483 of the Consolidated Labor Laws as well as breach
of any conditions disposed herein. Except in the case of termination with cause,
both COMPANY and EXECUTIVE shall give a prior notice of termination to the other
party. In case of termination by the sole discretion of the EXECUTIVE, the prior
notice will be of 30 days. In case of termination by the sole discretion of the
COMPANY, the prior notice will be in accordance with the labor law and will take
into account the Hiring Date.


11.2.    EXECUTIVE shall be entitled to the severance package, in accordance
with Brazilian labor law, considering the value of the last compensation he
received. In addition, EXECUTIVE shall also be entitled to the greater
difference, if any, of the severance package applicable to the executives of
UnitedHealth Group in similar situation.


11.3.    Upon termination of the employment bond for any reason whatsoever
EXECUTIVE shall immediately return all assets (such as car, mobile telephone,
computer, etc.) and documents, whether confidential or not, belonging to COMPANY
that might be in his possession, and as from the termination date, EXECUTIVE
shall not use any such documents

- 8 -

--------------------------------------------------------------------------------

[English language version]

or annotations.


12.    HOLD HARMLESS


12.1.    Provided that all obligations of the EXECUTIVE under this AGREEMENT are
complied with, the COMPANY undertakes to hold harmless from and indemnify the
EXECUTIVE for any claim, loss, damage, cost or expense asserted against the
EXECUTIVE by reason of his employment by the COMPANY, including, without
limitation, any claim, loss, damage, cost or expense related to the
administration and management of the COMPANY's businesses, assets and affairs
during the term of employment, provided, however, that:


12.1.1.    EXECUTIVE cooperates fully in the defence of any such claim;


12.1.2.    The claim is not the result of negligent behaviour by the EXECUTIVE;
and/or


12.1.3.    COMPANY has no strong evidence that the EXECUTIVE acted to defraud
another and/or performed a wrongful act or failed to perform an act knowing that
the act or omission would injure another and so intending to cause injury.


12.2.    This hold harmless shall not be extended for any acts performed by the
EXECUTIVE in his personal life or to any act not related to his activities
within the COMPANY.


12.3.    In case of any act performed by EXECUTIVE against the law, this hold
harmless clause shall not be applicable and no indemnity shall be due by the
COMPANY to the EXECUTIVE, unless the illegality of such act was challenged by
the COMPANY in administrative or judicial spheres.


13.    MISCELLANEOUS


13.1.    The terms and conditions of this CONTRACT supersede any and all
agreements and understandings between EXECUTIVE and COMPANY, related to
EXECUTIVE's employment with COMPANY and shall be governed by Brazilian law. Any
modification of this AGREEMENT shall only be valid if agreed upon, in writing,
by both Parties.


13.2.    Each of the clauses agreed upon herein is enforceable and if one or
more clauses are held invalid, the remaining clauses shall remain in full force
and effect.


13.3.    Breach at any time of any clause hereof or failure to enforce at any
time compliance therewith by the other Party shall not be construed as a waiver
of the right to enforce compliance with such clause or affect the validity of
this AGREEMENT, in whole or in part, or preclude the right of either Party
thereafter to enforce each and every provision agreed hereunder.


13.4.    This AGREEMENT is executed in Portuguese and English versions. In case
of any conflict, the Portuguese version shall prevail.

- 9 -

--------------------------------------------------------------------------------

[English language version]





After EXECUTIVE's review of this AGREEMENT with his/her personal legal counsel
In witness whereof, the parties have signed this CONTRACT in two counterparts,
together with the two undersigned witnesses, who were present throughout.


São Paulo, 26 October 2012


__/s/ Gilberto Costa__________________
Amil Assistência Médica Internacional S.A.


_/s/_Edson de Godoy Bueno____________
Edson de Godoy Bueno




Witnesses/Testemunhas:
1. _/s/ Adriana M. Scaleão_____ __
Name/Nome: Andriana M. Scaleão
I.D./R.G.:
2. _/s/Gerson D. Gomes Filho____
Name/Nome: Gerson D. Gomes Filho
I.D./R.G.:




























- 10 -